DETAILED ACTION
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: the whole application meets all formal and substantive requirements and the language of the claims is enabled by, and finds adequate descriptive support in, the application disclosure as originally filed. Concerning 35 U.S.C. § 102 and §103 requirements, the application meets all requirements. 
With respect to claim 1, the known prior art does not teach the claim as a whole. In particular, the prior art does not disclose or fairly suggest wherein the fin sidewall is substantially perpendicular with respect to the major surface of the substrate; wherein the bottom gate region is substantially below the top fin surface and includes a bottom gate region sidewall that is substantially parallel with respect to the fin sidewall and substantially perpendicular with respect to the major surface of the substrate; and wherein the top gate region is substantially above the top fin surface and includes a top gate region sidewall that is substantially planar, substantially non-parallel with respect to the fin sidewalk and substantially non-parallel with respect to the major surface of the substrate in combination with the remaining limitations called for in claim 1.
None of the prior art on record contains such a limitation, nor given the prior art on record is it obvious to one ordinarily skilled in the art to add said limitations as recited in claim 1. Therefore, claim 1 is allowed as it is not anticipated by or obvious over the teachings of the prior art on record. Furthermore, claims 2-8 are also allowed as they depend from an allowed base claim.
With respect to claim 9, the known prior art does not teach the claim as a whole. In particular, the prior art does not disclose or fairly suggest wherein the fin sidewall is substantially perpendicular with respect to the major surface of the substrate; wherein the bottom gate region is substantially below the top fin surface; and wherein the top gate region is substantially above the top fin surface and includes a top gate region sidewall that is substantially planar, substantially non-parallel with respect to the fin sidewalk and substantially non-parallel with respect to the major surface of the substrate in combination with the remaining limitations called for in claim 9.
None of the prior art on record contains such a limitation, nor given the prior art on record is it obvious to one ordinarily skilled in the art to add said limitations as recited in claim 9. Therefore, claim 9 is allowed as it is not anticipated by or obvious over the teachings of the prior art on record. Furthermore, claims 10-16 is also allowed as it depends from an allowed base claim.
With respect to claim 17, the known prior art does not teach the claim as a whole. In particular, the prior art does not disclose or fairly suggest wherein the fin sidewall is substantially perpendicular with respect to the major surface of the substrate; wherein the bottom gate region is substantially below the top fin surface and includes a bottom gate region sidewall that is substantially parallel with respect to the fin sidewall and substantially perpendicular with respect to the major surface of the substrate; and
wherein the top gate region is substantially above the top fin surface and includes a top gate region sidewall that is substantially planar, substantially non-parallel with respect to the fin sidewall, and substantially non-parallel with respect to the major surface of the substrate 
None of the prior art on record contains such a limitation, nor given the prior art on record is it obvious to one ordinarily skilled in the art to add said limitations as recited in claim 17. Therefore, claim 17 is allowed as it is not anticipated by or obvious over the teachings of the prior art on record. Furthermore, claims 18-20 is also allowed as it depends from an allowed base claim.


Citation of Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 10,529,862, US 2019/0244963 and US 2020/0058565 disclose a similar configuration of fins and gate structures.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE MANDALA whose telephone number is (571)272-1858.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE MANDALA/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        March 11, 2021